COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Marina Urbina

Appellate case number:      01-18-00177-CR

Trial court case number:    04CR2126-83-1

Trial court:                405th District Court of Galveston County

        Appellant, Marina Urbina, has filed a notice of appeal of the trial court’s denial of
her application for a writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.072
(West Supp. 2017). On April 17, 2018, we abated this appeal and remanded the case for
the trial court to execute a certification of appellant’s right to appeal. The district clerk
has filed a supplemental clerk’s record containing a certification stating that the case “is
not a plea bargain case, and the defendant has the right of appeal.” We reinstate the case
on the Court’s active docket.
        Further, the record was due to be filed in this Court by March 15, 2018. See TEX.
R. APP. P. 31.1. A clerk’s record was filed on March 21, 2018. Before we abated this
appeal, the Clerk of this Court notified appellant that the Court might consider the appeal
without a reporter’s record unless, by April 12, 2018, appellant caused the record to be
filed, or provided proof that she had arranged to pay for the record or is indigent. See id.
31.1, 35.3(b), 37.3(c). Appellant has not responded, and a reporter’s record has not been
filed. Accordingly, the Court will consider the appeal without a reporter’s record. See id.
31.1; see, e.g., Ex parte Riaz, No. 01-17-00616-CR, 2018 WL 326301, at *1 (Tex.
App.—Houston [1st Dist.] Jan. 9. 2018, no pet.) (mem. op., not designated for
publication).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: May 10, 2018